Citation Nr: 1642470	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  11-26 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an increased rating for status post laminectomy with advanced osteoarthritis of the thoracolumbar spine, rated as 40 percent disabling prior to March 1, 2011, as 20 percent disabling between March 1, 2011, and January 14, 2015, and as 40 percent disabling as of January 15, 2015.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

That rating decision reduced the rating assigned for status post laminectomy with advanced osteoarthritis of the thoracolumbar spine to 20 percent, effective March 1, 2011.  This appeal ensued.

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in May 2012.  A transcript is of record. 

The Board issued a decision in November 2014 that determined restoration of the 40 percent rating assigned for status post laminectomy with advanced osteoarthritis of the thoracolumbar spine was not warranted; the claim for increased rating was remanded for additional development.

In a July 2015 rating decision, the Appeals Management Center (AMC) increased the rating assigned for status post laminectomy with advanced osteoarthritis of the thoracolumbar spine to 40 percent and granted a separate 20 percent rating for radiculopathy of the left lower extremity, all effective January 15, 2015.  Despite the increased rating granted by the AMC, the Veteran's appeal concerning the ratings assigned for status post laminectomy with advanced osteoarthritis of the thoracolumbar spine remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In November 2015, the Board remanded the issue for the issuance of a supplemental statement of the case.  The case is again before the Board.


FINDING OF FACT

In giving the Veteran the benefit of the doubt, the evidence shows that his service connected status post laminectomy with advanced osteoarthritis of the thoracolumbar spine is manifested by limitation of flexion to 30 degrees or less throughout the entire appeal period; there is no showing of ankylosis of the spine, no record that bed rest has been prescribed for a duration of at least 6 weeks during any 12 month period, and no neurological abnormalities other than left lower extremity radiculopathy.  


CONCLUSION OF LAW

For the entire period on appeal, the criteria for a 40 percent rating, but no higher, for status post laminectomy with advanced osteoarthritis of the thoracolumbar spine, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.13, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In this case, the Veteran was provided with complete notice in an April 2010 letter.  The August 2011 statement of the case provided the Veteran with the relevant rating criteria for spine disabilities, as listed at various diagnostic codes.  The claimant was informed of the evidence needed to achieve a higher schedular rating.  The claim was readjudicated in a March 2016 supplemental statement of the case.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The record also reflects that VA has made reasonable efforts to obtain all relevant records pertinent to the matter on appeal, including the Veteran's VA and private treatment records.  The Veteran underwent VA examinations in March 2009, June 2010, and January 2015.  Taken together, the examination reports provide the medical information needed to address the rating criteria relevant to the appeal.  Thus, VA's duty to assist has been met.  

II.  Increased Rating

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate rating codes identify various disabilities. 38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

When service connection has been in effect for many years, the primary concern for the Board is the current level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings may be assigned if the severity of the disability changes during the relevant rating period. 

When evaluating disabilities of the musculoskeletal system, an evaluation of the extent of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  38 C.F.R. §§ 4.10 , 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  In other words, when rated for limitation of motion, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  A finding of functional loss due to pain must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40.

Service connection was originally granted for status post laminectomy of the lumbar spine in an October 1992 rating decision, which assigned a 10 percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5292 and 5293.  In a May 2009 rating decision, the rating was increased to 40 percent pursuant to Diagnostic Codes 5010 and 5237 effective February 13, 2009. 

The Veteran's claim for increased rating was received on April 7, 2010.  In the November  2010 rating decision that is the subject of this appeal, the RO reduced the rating to 20 percent rating effective from March 1, 2011.  Subsequently, a July 2015 rating decision increased the rating assigned for status post laminectomy with advanced osteoarthritis of the thoracolumbar spine to 40 percent and granted a separate 30 percent rating for radiculopathy of the left upper extremity and a separate 20 percent rating for radiculopathy of the left lower extremity, all effective January 15, 2015.  

Diagnostic Code 5010 provides that arthritis due to trauma is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under 38 C.F.R. § 4.59, painful motion is an important factor of disability from arthritis and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Disabilities of the spine (other than IVDS when evaluated on the basis of incapacitating episodes) are to be rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015).  These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51, 454 (Aug. 27, 2003).  Any associated objective neurologic abnormalities are to be rated separately from orthopedic manifestations under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1) (2015).

Under the General Rating Formula, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (2), General Rating Formula, 38 C.F.R. § 4.71a, Plate V (2015).

Alternatively, under the IVDS Formula for intervertebral disc syndrome, a 20 percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome which requires bed rest prescribed by a physician and treatment by a physician.  Id.  

Evidence

On a March 2009 VA spine examination, the Veteran exhibited flexion to 15 degrees, extension to zero degrees, bilateral rotation to 60 degrees, and bilateral lateral flexion to 40 degrees.  There was objective evidence of pain with motion, and after repetitive motion testing the Veteran exhibited extension to 15 degrees with pain being the most significant factor limiting flexion.  There was no abnormal curvature of the spine and no ankylosis of the spine.  The examiner noted that the Veteran "has had 14 days of incapacitation in the past 12 months for severe lower back pain.  He had to call in sick as he could not even get out of bed."  The examiner did not state whether this involved physician prescribed bedrest.

The Veteran underwent a fracture risk assessment and bone density scan in March 2010 and an x-ray of the thoracic spine was taken in April 2010.  This showed no plain film evidence of thoracic fracture; mild degenerative changes.  These records do not contain range of motion testing results or discussion of functional impairment associated with the service-connected status post laminectomy with advanced osteoarthritis of the thoracolumbar spine.

On VA spine examination conducted in June 2010, the Veteran reported escalation of symptoms since his March 2009 VA examination, to include increasing pain and stiffness of the back region.  He had not had any injections or blocks of the thoracolumbar area.  The Veteran complained of pain, weakness, and stiffness of the back.  The back pain was constant and associated with muscle spasms with usage.  Radiating pain was occasionally present into the left and right gluteal area and into the left thigh region with an aching quality.  The Veteran reported difficulty with balance.  Severity of symptoms ranged from mild to severe, depending on activities.  In the past year, the Veteran reported being treated by his physician with bed rest on three occasions, one time for two weeks, the second episode for one week, and the third episode for three days.  Flare-ups occurred quite frequently.  The Veteran reported decreasing activity or laying down for less than a day and self-treating multiple times.  Treatment included Percocet and topical use of heat and ice.  Associated symptoms included recurrent muscle spasms, which reportedly occurred quite frequently and were spontaneous, lasting for less than 30 seconds.  

The Veteran denied bowel or bladder impairment.  He used a low back brace as needed and could walk on flat and level land a maximum of a quarter mile without stopping.  His job required him to climb stairs and ladders which he did in a guarded and slow manner.  The Veteran reported that his gait was unstable, that he stumbled quite frequently, and that he had fallen in the past, though not recently.  He had not required any treatment due to stumbling.  Prolonged standing was limited to 15 minutes and prolonged sitting was limited to 30 minutes.  

The Veteran was able to perform activities of daily living such as washing, dressing, transferring, and attending to personal hygiene without assistance, but was limited with light housekeeping activities.  The Veteran had no physical recreation activities and could no longer run or jump in contact or physical sports.  Lifting and carrying was limited to 30 pounds on an occasional basis and the Veteran could only work overhead for a maximum of three minutes.  The Veteran also reported working without restrictions, although he was limited in his ability to work quickly, lift and carry, or work with his arms at or above shoulder level.  Repetitive carrying and lifting were also to be avoided.

On physical examination at the time of the June 2010 VA spine examination, the Veteran reported that day was a good day as compared to most of the other days.  He walked with a noticeable antalgic limp.  The upright position of comfort was forward flexed to 15 degrees.  The Veteran had difficulty with toe and heel gait, indicated that he felt weakness in the lower extremities and had a balance problem, completed only half of a squat, and was limited by pain, weakness and balance problems involving the back and legs.  Movement of the dorsal lumbar spine was coarse and the Veteran developed spontaneous spasms throughout the examination lasting less than 30 seconds.  There was palpatory tenderness in the lower back region.  Range of motion testing of the thoracolumbar spine revealed forward flexion from zero to 40 degrees; extension from zero to five degrees; and bilateral lateral flexion and bilateral lateral rotation from zero to 30 degrees.  Repetitive movement of the thoracolumbar spine caused no additional loss of range of motion.  Muscle spasm did occur during the examination, which lasted less than 20 seconds, and guarding was present.  After repetitive movement, there was no change in the spinal contour and the Veteran's gait pattern did not significantly change.  The Veteran did not have any postural abnormalities, fixed deformities, or abnormalities of the musculature of the back.  There was no ankylosis of the thoracolumbar spine.  The diagnosis was status postoperative laminectomy superimposed on multiple level degenerative disc disease and osteoarthritis of the thoracolumbar spine.  There was positive straight leg raise in the lower extremity; however the examiner reported no objective signs of radiculopathy involving lower extremities on the examination.  

An October 2011 private treatment record noted that the Veteran's low back pain had been worsening.  The Veteran described the pain as moderate to severe, sharp and stabbing.  In December 2011, a dorsal column stimulator electrode was implanted in the Veteran's low back.  

On VA examination conducted January 15, 2015, ranges of motion of the thoracolumbar spine were: forward flexion, zero to 20 degrees; extension, zero to 10 degrees; right and left lateral flexion, zero to 10 degrees bilaterally; right lateral rotation, zero to 15 degrees; and left lateral rotation, zero to 10 degrees.  Repetitive use testing was not performed as the Veteran reported severe pain.  There was guarding resulting in abnormal gait or abnormal spinal contour.  There was no muscle spasm present.  The examiner noted radiculopathy in the form of moderate intermittent pain of the left lower extremity, and mild numbness and paresthesia of the left lower extremity.  The examiner described moderate left sided radiculopathy; the right side was not affected.  There was no ankylosis of the spine.  There was no IVDS or other neurological problems associated with the service connected back disability.  The Veteran used a cane due to his back pain.  The examiner noted that the Veteran's low back disability impacted his ability to work as bending and lifting were severely limited by low back pain, while prolonged walking and standing for more than five minutes were moderately limited by back pain.

Analysis

The Veteran's service connected low back disability was manifested by limitation of flexion to 15 degrees on VA examination in March 2009 and to 20 degrees on VA examination in January 2015.  In between these examinations, flexion was noted as between zero and 40 degrees on VA examination in June 2010.  However, that examiner noted that the Veteran reported that the examination had been conducted on a "good day," while he quite frequently had flare-ups of more severe symptoms.  Nevertheless, on examination the examiner noted muscle spasms, the Veteran had difficulty with toe and heel gait, his upright position of comfort was forward flexed to 15 degrees, and he exhibited palpatory tenderness of the lower back as well as coarse movement of the spine.

Therefore, in giving the Veteran the benefit of the doubt, the Board finds that the evidence shows that a higher 40 percent rating is warranted for the Veteran's service-connected low back disability during the period between March 1, 2011 and January 14, 2015; with consideration of increased symptoms during flare-ups, his disability level more nearly approximated limitation of flexion to 30 degrees. 
The severity of his back disability during this period is further confirmed by the October 2011 private treatment record noted that the Veteran's low back pain had been worsening, and was moderate to severe, sharp, and stabbing; in addition, he underwent the implantation of a dorsal column stimulator electrode in December 2011 for relief of pain symptoms.

Although in its prior decision in November 2014, the Board concluded that the reduction of the rating for the Veteran's low back from 40 percent to 20 percent disabling effective from March 1, 2011, was proper, the Board not only had before it at that time the issue of the rating reduction but also the issue of entitlement to an increased disability rating for the entire appeal period because the RO reduced the rating after the Veteran had filed a claim for an increased rating and not because the RO had called the Veteran for reexamination.  38 C.F.R. § 3.327.  The Board remanded the increased rating claim in November 2014 for another examination, and in light of the findings on that examination and on the treatment reports from October and December 2011, the Board concludes that the improvement shown by the June 2010 VA examination may not have actually reflected an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet.App. 413, 421 (1993).  Although the 40 percent rating had not been in effect for a long period of time, the Board is mindful that , "in any ... reduction case[,] not only must it be determined that an improvement in a disability has actually occurred[,] but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work."  Id. at 421; 38 C.F.R. § 3.344(c).  Accordingly, the Board concludes that, with regard to the claim for an increased rating, the benefit of the doubt should be given to the Veteran based on the new evidence obtained on remand, and the 40 percent rating should be granted for the entire appeal period including during the period between March 1, 2011 and January 14, 2015.  38 C.F.R. § 3.102.

A rating in excess of 40 percent is not warranted at any time during the appeal period, however.  In this regard, there is no evidence of ankylosis of the entire spine or the entire thoracolumbar spine.  As the examinations show, the Veteran retains useful motion of the entire spine, and ankylosis was specifically not found by any examiner.  Therefore, a rating in excess of 40 percent is not in order. 
In terms of whether a higher rating is warranted based upon IVDS, in this case, the evidence from the March 2009 VA examination report shows that the Veteran reported 14 days of incapacitation in the past 12 months.  The June 2010 VA examination report reflects that the Veteran reported being treated by his physician with bed rest on three occasions, one time for two weeks, the second episode for one week, and the third episode for three days.  The January 2015 VA examiner found no IVDS.  Thus, there is no evidence of episodes of physician prescribed bedrest with the frequency required for a rating in excess of 40 percent, and a higher rating based upon incapacitating episodes is not warranted at any time during the appeal period.

As previously noted, service connection is in effect for radiculopathy of the left lower extremity, and that disability rating is not currently on appeal.  No other neurological findings are noted in the record.  

In sum, the schedular criteria for spine disorders shows that a 40 percent rating, but no higher, for the Veteran's service-connected low back disability is warranted throughout the time period on appeal for the reasons discussed in detail above.  The Board has considered all potentially applicable diagnostic codes and finds no alternative code that would warrant a higher rating beyond the 40 percent rating assigned.  A rating in excess of 40 percent is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim for a rating in excess of 40 percent, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Extraschedular Consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

While the Board acknowledges the Veteran's assertions that he has functional loss as a result of his service-connected lumbar spine disability, that he has had episodes with his back that were so bad he could not report to work, that he avoided repetitive lifting and carrying at work, and that at the end of the day, he is exhausted and does not want to do housework, it finds that his lumbar spine disability picture is not so unusual or exceptional in nature as to render the 40 percent rating assigned inadequate at any time during the period on appeal.  The Veteran's service-connected lumbar spine disability is evaluated under the General Rating Formula for Diseases and Injuries of the Spine, the criteria of which is found by the Board to specifically contemplate the level of disability and symptomatology.  38 C.F.R. § 4.71a.  The Veteran's lumbar spine disability is manifested by subjective and objective evidence of pain and limited motion.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the 40 percent disability rating assigned.  Ratings in excess of 40 percent are provided for certain manifestations of a lumbar spine disability, but the medical evidence of record did not demonstrate that such manifestations were present in this case.  The criteria for the 40 percent disability rating assigned more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.

Other Considerations

Finally, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board acknowledges that the Veteran has reported missing work as a result of his lumbar spine disability, and that back pain has affected his work.  He has not indicated, however, that he is not employed as a result of his lumbar spine disability.  In the absence of such a history, or other competent evidence suggestive of unemployability due to the cervical spine disability, the Board finds Rice is inapplicable.  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Entitlement to a 40 percent disability rating for status post laminectomy with advanced osteoarthritis of the thoracolumbar spine from March 1, 2011, to January 14, 2015, is granted, subject to the criteria governing the payment of monetary benefits.

Entitlement to a rating in excess of 40 percent for status post laminectomy with advanced osteoarthritis of the thoracolumbar spine, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


